Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 07/01/22. Claims 1-23 are pending.

Response to Arguments
Applicant's arguments filed 7/1have been fully considered but they are not persuasive. 
Regarding claim objections
In response: Objection is withdrawn.
Regarding 112(b)
In response: 112(b) rejection is withdrawn.
Regrading 101 
(1) claims18-20 statutory category: rejection is withdrawn.
(2) claim eligibility
In response: The amendments in claims 1, 15 and 18 do not overcome 101 claim eligibility rejection. The added claim limitation “for each undetermined feature in a synthetic data case of the set of training data cases, the synthetic data case comprising at least one undetermined feature, wherein each feature in the synthetic data case is either a determined feature already associated with a value or an undetermined feature not already associated with a value” further describes the data.  The amendment “determining a value for the undetermined feature in the synthetic data case based at least in part on the distribution associated with the undetermined feature in the focal training data cases” clarifies the scope of the inventive concept and still falls under mental processing. Therefore, the added claim limitations do not render the claim non-abstract. In an event of amendment, claims 1, 15 and 18 may describe how the set of “training data cases” is used in a model training activity.  Dependent claims 21-23 includes conditions for executing determining and selecting, which fall under mental processing. 
Regarding reference Avidan fails to teach the amended claims
In response: The prior art rejection is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 The claimed invention is directed to an abstract idea without significantly more.
Step 1: The claim recites a method.
Step 2a, prong 1: The claim recites an abstract idea. The steps: determining one or more focal training data cases from among the set of training data cases; determining a distribution associated with the undetermined feature in the one or more focal training data cases; determining a value for the undetermined feature in the synthetic data case based at least in part on the distribution associated with the undetermined feature in the focal training data cases falls under the category of mental processing and determined at least in part based on the synthetic data case. Human can carry out the numerical calculation. No training activity is involved. A distribution, as broadly recited, can be determined by human with pencil and paper.  
The limitations of claim 1:
determining one or more focal training data cases from among the set of training data cases for each undetermined feature in the one or more focal training data cases, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person selecting an one or more focal training data cases from a set.
determining a distribution associated with the undetermined feature in the set of training data cases, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person mentally determining a distribution associated with a feature.
determining a value for the undetermined feature in a synthetic data case based at least in part on the distribution associated with the undetermined feature in the focal training data cases, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person determining a value for feature in a synthetic data case.
determined at least in part based on the synthetic data case, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a determining based on the synthetic case.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Step 2A, prong 2: The abstract idea is not integrated into to a practical application. The claim “receiving a request for generation of synthetic training data based on a set of training data cases” is a data collection activity and “for each undetermined feature in a synthetic data case of the set of training data cases, the synthetic data case comprising at least one undetermined feature, wherein each feature in the synthetic data case is either a determined feature already associated with a value or an undetermined feature not already associated with a value” describes an abstract data structure. The step “causing automatic control of a controllable system using a computer-readable reasoning model”, “wherein the method is performed by one or more computing devices”, as broadly recited, merely indicates linking the use of the judicial exception to a particular technological environment (MPEP 2106.05(e )). The claim recites generic computer components (e.g. “performed by one or more computing devices” and “control of a controllable system using a computer-based reasoning model”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f). As discussed above with respect to integration of the abstract idea into a practical application, 
The step of receiving a request for generation of synthetic training data based on a set of training data cases are recited at a high level of generality (i.e., as a general means of gathering network traffic data for use in the comparison step) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. The examiner notes that the request is received in order to further gather a set of training data cases. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step of receiving a request for generation of synthetic training data based on a set of training data cases; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The receiving step is also well-understood routine, conventional activity (See MPEP, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). In the causing step, output to a generic controllable system is well unsated and conventional activity (e.g., Avidan: synthetic images for vehicle control).
Therefore, claim 1 is not eligible.

Claim 15 and 18 are similarly rejected refer to claim 1 for further analysis.

Claim 2 
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “receiving a current context for the self-driving car during operation of the self-driving car; determining a suggested action for the self-driving car based at least in part on the synthetic data case and the current context for the self-driving car; wherein causing control of the controllable system comprises causing performance of the suggested action by the self-driving car ” This limitation merely limits the system further and does not change the nature of the underlying mental process. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components (e.g. “performed by one or more computing devices” and “control of a controllable system using a computer-based reasoning model”) does not integrate the judicial exception into a practical application. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception. 
Claim 16 is similarly rejected refer to claim 2 for further analysis. 

Claim 3 
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “receiving a current context for a manufacturing control system during operation of the manufacturing control system; determining a suggested action for the manufacturing control system based at least in part on the synthetic data case and the current context for the manufacturing control system; wherein causing control of the controllable system comprises causing performance of the suggested action by the manufacturing control system.” This limitation merely limits the system further and does not change the nature of the underlying mental process. Although machine learning is claimed no positive steps of training a machine learning model or using the machine learned data to generate the output are recited. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components (e.g. “performed by one or more computing devices” and “control of a controllable system using a 
computer-based reasoning model”) does not integrate the judicial exception into a practical application. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception. 

Claim 4 
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “request includes a target amount of surprisal for the synthetic training data; and wherein determining the value for the undetermined feature in the synthetic data case comprises the value for the undetermined feature in the synthetic data case based at least in part on the distribution associated with the undetermined feature in the focal training data cases and the target amount of surprisal.” This limitation merely limits the system further and does not change the nature of the underlying mental process. Although machine learning is claimed no positive steps of training a machine learning model or using the machine learning model to generate the output are recited. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components (e.g. “performed by one or more computing devices” and “control of a controllable system using a computer-based reasoning model”) does not integrate the judicial exception into a practical application. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception. 
Claim 17 and 20 are similarly rejected, refer to claim 4 for further analysis. 

Claim 5 
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “the request includes a target amount of surprisal for the synthetic training data; and wherein determining, for each undetermined feature in the one or more focal training data cases, the value for the undetermined feature in the synthetic data case comprises: determining a portion of the target amount of surprisal attributable to the undetermined feature by splitting surprisal evenly among the undetermined features, where each of N undetermined features uses (target surprisal) / N amount of the surprisal; determining the distribution for the undetermined feature based on the portion of the target amount of surprisal attributable to the undetermined feature.” This limitation merely limits the system further and does not change the nature of the underlying mental process. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components (e.g. “performed by one or more computing devices” and “control of a controllable system using a 
computer-based reasoning model”) does not integrate the judicial exception into a practical application. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception. 
Claims 11 and 18 are similarly rejected refer to claim 5 for further analysis. 

Claim 6 
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “determining a fitness score for the synthetic data case; when the fitness score for the synthetic data case is beyond a particular threshold, using the synthetic data case as synthetic training data.” This limitation merely limits the system further and does not change the nature of the underlying mental process. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components (e.g. “performed by one or more computing devices” and “control of a controllable system using a computer-based reasoning model”) does not integrate the judicial exception into a practical application. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception. 
Claim 19 is similarly rejected refer to claim 6 for further analysis. 

Claim 7 
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “training an updated computer-based reasoning model using at least the synthetic data case; causing control of the controllable system using the updated computer-based reasoning model.” This limitation merely limits the system further and does not change the nature of the underlying mental process. High-level recitation of training a machine learning model does not integrate this claim into a practical application. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components (e.g. “performed by one or more computing devices” and “control of a controllable system using a computer-based reasoning model”) does not integrate the judicial exception into a practical application. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception. 

Claim 8 
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “wherein all features in the synthetic data case cases are undetermined and determining values for each undetermined feature in the synthetic data case comprises determining values for the features in the synthetic data case based on corresponding feature values in the focal training data cases.” This limitation merely limits the system further and does not change the nature of the underlying mental process. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components (e.g. “performed by one or more computing devices” and “control of a controllable system using a computer-based reasoning model”) does not integrate the judicial exception into a practical application. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception. 

Claim 9 
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “receiving as part of the request for synthetic data, one or more condition requirements for the synthetic training data, wherein the condition requirements define conditions for one or more conditioned features and do not define conditions for one or more unconditioned features; determining a subset of training data cases from the set of training data cases that meet the one or more condition requirements for the synthetic training data; wherein determining one or more focal training data cases from among the set of training data cases comprises determining one or more focal training data cases from among the subset of training data cases; for each feature conditioned by the one or more condition requirements, determining a value for the conditioned feature for the synthetic data case based on values of the conditioned features in the one or more focal training data cases.” This limitation merely limits the system further and does not change the nature of the underlying mental process. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components (e.g. “performed by one or more computing devices” and “control of a controllable system using a computer-based reasoning model”) does not integrate the judicial exception into a practical application. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception. 
Claim 13 is similarly rejected refer to claim 12 for further analysis. 

Claim 10 
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “determining an outcome value associated with controlling the controllable system; storing, as an outcome feature in the set of training data cases associated with the control of the controllable system, the outcome value from controlling the controllable system; wherein one of the one or more condition requirements is an outcome condition requirement on the outcome feature.” This limitation merely limits the system further and does not change the nature of the underlying mental process. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components (e.g. “performed by one or more computing devices” and “control of a controllable system using a computer-based reasoning model”) does not integrate the judicial exception into a practical application. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception. 

Claim 11 
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “creating an updated set of training data cases based at least in part on the set of training data cases and the synthetic data case; determining a second synthetic training case by: determining the one or more focal training data cases from among the updated set of training data cases; for each undetermined feature of the one or more focal training data cases, determining, based on a distribution associated with the undetermined feature in the updated set of training data cases, a value for the undetermined feature in a second synthetic data case; causing control of the controllable system using a computer-based reasoning model that was determined at least in part based on the second synthetic data case.” This limitation merely limits the system further and does not change the nature of the underlying mental process. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components (e.g. “performed by one or more computing devices” and “control of a controllable system using a computer-based reasoning model”) does not integrate the judicial exception into a practical application. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception. 

Claim 12 
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “wherein the one or more focal data training cases comprise two or more focal data training cases and determining, and for each conditioned feature in the two or more focal training data cases, determining the value for the undetermined feature in the synthetic data case comprises: computing new values based on the values of the conditioned feature in the two or more focal training data cases to create an interpolated value.” This limitation merely limits the system further and does not change the nature of the underlying mental process. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components (e.g. “performed by one or more computing devices” and “control of a controllable system using a computer-based reasoning model”) does not integrate the judicial exception into a practical application. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception. 

Claim 13 
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “determining one or more focal training data cases from among the set of training data cases comprises: determining K nearest neighbors data cases as the one or more focal training data cases.” This limitation merely limits the system further and does not change the nature of the underlying mental process. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components (e.g. “performed by one or more computing devices” and “control of a controllable system using a computer-based reasoning model”) does not integrate the judicial exception into a practical application. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception. 

Claim 14 
Step 1: A method, as above. 
Step 2A Prong 1: The claim recites that “wherein multiple synthetic data cases are determined, and control of the controllable system is caused with a particular computer-based reasoning model determined using only the multiple synthetic data cases.” This limitation merely limits the system further and does not change the nature of the underlying mental process. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components (e.g. “performed by one or more computing devices” and “control of a controllable system using a computer-based reasoning model”) does not integrate the judicial exception into a practical application. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to be performed on generic computer components does not amount to significantly more than the judicial exception. 

Claim 19 
Step 1: A machine, as above. 
Step 2A Prong 1: The claim recites that “the controllable system is an image labeling system, the process further comprising: receiving a current context for the image labeling system during operation of the image labeling system; determining a suggested action for the image labeling system based at least in part on the synthetic data case and the current context for the image labeling system; wherein causing control of the controllable system comprises causing performance of the suggested action by the image labeling system.” This limitation merely limits the system further and does not change the nature of the underlying mental process. 
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The mere recitation that the mental process is to be performed on generic computer components (e.g. “performed by one or more computing devices” and “control of a controllable system using a computer-based reasoning model”) does not integrate the judicial exception into a practical application. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The mere recitation that the mental process is to 
be performed on generic computer components does not amount to significantly more than the judicial exception. 

Claim 21
Step 1: a method, as above.
Step 2A, prong 1: The steps further comprising: if the synthetic data case includes only undetermined features: determining the one or more focal training data cases comprises selecting one or more random cases from the set of training data cases; and if the synthetic data case includes at least one determined feature: determining the one or more focal training data cases comprises determining cases from the set of training data cases that have a lowest distance to the at least one determined feature falls into the realm of mental processing.
Step 2A, prong 2: This judicial exception is not integrated into a practical application. Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 22-23 are similarly rejected refer to claim 21 for further analysis. 
Examiner note:
No prior art rejection is given. Claims 1-23 are in allowable condition provided 101 claim eligibility is resolved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. E.g., reference Gajawada et al. teaches imputation of missing values based on the weighted k-nearest neighbors instances of a instance with missing values  in a cluster among clusters generated from clustering complete instances and thus, the concept of determination of an undetermined feature values based on focal training cases.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov. The examiner can normally be reached M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	August 26, 2022